                                                                     Case 2:15-cr-00090-KJD-PAL Document 84 Filed 02/24/21 Page 1 of 1


                                                                 1
                                                                                               UNITED STATES DISTRICT COURT
                                                                 2
                                                                                                     DISTRICT OF NEVADA
                                                                 3
                                                                       UNITED STATES OF AMERICA,                    CASE NO.: 2:15-cr-90-KJD-PAL
                                                                 4
                                                                                      Plaintiff;
                                                                 5                                                  ORDER
                                                                            vs.
                                                                 6
                                                                       PHILBERT COLE,
                                                                 7
                                                                                      Defendant.
                                                                 8

                                                                 9
                                                                            Based upon the stipulation of counsel, and good appearing, IT IS HEREBY ORDERED
                                                                10
                                                                     that defendant’s reply brief for Motion to Vacate Sentence (2255) shall be due on or before
                                                                11
                                                                     March 10
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                                     ______________________________, 2021.
  KATHLEEN BLISS LAW PLLC




                                                                12
      HENDERSON, NEVADA 89012




                                                                13
                                         TEL – (702) 463.9074




                                                                14
                                                                              2/23/2021
                                                                     DATED: _________________________
                                                                15

                                                                16

                                                                17

                                                                18

                                                                19
                                                                                                               ______________________________________
                                                                20                                             THE HONORABLE KENT J. DAWSON
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                             Page 3 of 3
